                      UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

 IN RE:                                        )       BANKRUPTCY CASE NO.
                                               )
 H & B HOLDINGS, INC.,                         )              19-82417
                                               )
             DEBTOR.                           )           CHAPTER 11


  BANKRUPTCY ADMINISTRATOR’S STATEMENT OF POSITION REGARDING
    DEBTOR’S APPLICATION TO EMPLOY HALL TANNER HARGETT, P.C.
                   AS SPECIAL COUNSEL (DOC. 61)

       COMES NOW J. Thomas Corbett, United States Bankruptcy Administrator for the

Northern District of Alabama (the “BA”), by and through the undersigned counsel of record, and

hereby files this Statement of Position and hereby recommends the employment of Hall Tanner

Hargett, P.C. as special counsel.

       Respectfully submitted this the 16th day of March, 2020.


                                                   /s/ Robert J. Landry, III
                                                   Assistant U.S. Bankruptcy Administrator
                                                   Bar ID No. ASB-3091-L55R
                                                   Robert_Landry@alnba.uscourts.gov

OF COUNSEL:
United States Bankruptcy Administrator
Northern District of Alabama
1129 Noble Street, Room 117
Anniston, Alabama 36201
(256) 741-1540




Case 19-82417-CRJ11          Doc 122 Filed 03/16/20 Entered 03/16/20 13:43:11           Desc
                               Main Document    Page 1 of 2
                                    CERTIFICATE OF SERVICE

I hereby certify that on the 16th day of March, 2020, I have served a copy of the foregoing via
email on the parties listed below:

Stuart M. Maples
Attorney for Debtor
smaples@mapleslawfirmpc.com

Douglas B. Hargett
dhargett@halltanner.com

                                                     /s/ Robert J. Landry, III




                                                2




Case 19-82417-CRJ11         Doc 122 Filed 03/16/20 Entered 03/16/20 13:43:11                 Desc
                              Main Document    Page 2 of 2
